Citation Nr: 1136907	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-50 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as due to the service connected right hip osteoarthritis and left hip osteochondroma.

2.  Entitlement to an increased rating for osteochondroma of the left hip, currently rated as 20 percent disabling.

3.  Evaluation of osteoarthritis of the right hip, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for scars, residuals of carbuncles, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of March 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A videoconference hearing in front of the undersigned Acting Veterans Law Judge was held in August 2011.  A transcript of the hearing has been associated with the claim file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of the increased rating for a right hip and a left hip disability, and service connection for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of the appeal of the disability rating of the scars, residual of carbuncles.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of an increased disability rating for scars, residuals of carbuncles, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in a statement of August 2011 and at the videoconference hearing of August 2011, the Veteran has withdrawn his appeal of the issue of an increased rating for scars, residuals of carbuncles, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of an increased rating for scars, residuals of carbuncles, and it is dismissed.





ORDER

The appeal as to the issue of an increased rating for scars, residuals of carbuncles is dismissed.  


REMAND

The Veteran is appealing the denial of an increased disability rating for the service connected osteochondroma of the left hip and osteoarthritis of the right hip.  He is also appealing the denial of service connection for a lumbar spine disability to include as secondary to the service connected hip disabilities.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the Veteran's claim.  

In regard to the issues of an increased rating for the left and right hip disabilities, the Board notes that at the videoconference hearing of August 2011, the Veteran testified that his hip disabilities had worsened since the last VA examination.  He specifically stated that the pain had increased and had affected his range of motion.  The last VA examination was in January 2007.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board finds that a new examination is needed regarding the hip disabilities, to properly assess the current level of disability.

In regard to the issue of service connection for a lumbar spine disability, the Board also finds that a new VA medical examination and/or opinion is needed prior to deciding the claim.  In this regard, the Board notes that the Veteran was afforded a VA examination in January 2007.  At the time, the examiner opined that the Veteran's lumbar spine disability is not at least as likely as not due to the service connected bilateral hip conditions.  She noted that there is no record of a lumbar spine condition in his service medical records and that in her opinion the lumbar spine condition is a stand alone diagnosis and is not caused by or due to any other known orthopedic condition.  The Board finds that the opinion is inadequate for appellate review in two ways.

First, the opinion is a bare conclusory statement that lacks a reasoning.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the VA examiner simply stated that the lumbar spine disability was a stand alone disability and did not provide a reasoning for her conclusion.  Therefore, the Board finds that the opinion is inadequate for appellate review.

Moreover, the Board notes that service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service connected disability and that compensation can be paid for any additional impairment resulting from the service connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran has argued that his lumbar spine disability is due to his service connected hip disability.  While the examiner provided an opinion as to whether the lumbar spine disability was caused by the hips disabilities, she did not provide an opinion as to whether the lumbar spine disability was aggravated by the service connected hip disabilities.  Such opinion is needed prior to deciding the claim.  

Secondly, the Board finds that the opinion is inadequate as it is based on an inaccurate factual premise.  Indeed, the examiner stated that she had seen no record of a spine condition in the service treatment records.  However, the Board notes that service treatment records show the Veteran was treated for complaints of back pain in April 1956.  While he was not diagnosed with any back condition at the time, he reported symptoms of back pain.  The January 2007 examiner did not even acknowledge these complaints in service.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Accordingly, the Board finds that the opinion is inadequate for appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA orthopedic examination.  The examiner should review the claims folder and note such review in the examination report.  

First, the examiner should identify all current manifestations and complications of the Veteran's bilateral hip disability.  Findings should include ranges of motion and pain thresholds (e.g., painful motion, functional loss due to pain, excess fatigability, weakness, additional disability during flare-ups).  

Then, the examination should address the claimed lumbar spine disability.  The examiner must provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that any currently diagnosed lumbar spine disability is etiologically related to service, to include complaints of back pain in April 1956.  A similar opinion should be provided as to whether it is at least as likely as not that the lumbar spine disability was caused or permanently worsened by the service-connected hip disabilities.  The Veteran's subjective history should be fully considered by the examiner; if the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

2.  After the above development has been completed, the issues on appeal must be readjudicated.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


